AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                 FILED
                                                                                                                  MAY &6 2019
                                    UNITED STATES DISTRICT COURT
                                                                                                       CLERK US DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                           SOUTHERN ~)ISTRICJOF CALIFORNIA
                                                                                                    BY     fl,        /     DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A             CRIMINAL l a.~.,.'--"'
                                                                     (For Revocation of Probation or Supervised Release)
                               v.                                    (For Offenses Committed On or After November 1, 1987)
              EMILIO JIMENEZ-CUEVAS (1)
                                                                        Case Number:        3:19-CR-07052-WQH

                                                                     Jennifer L Coon, CJA
                                                                     Defendant's Attorney
REGISTRATION NO.               73490-298
o-
THE DEFENDANT:
~ admitted guilt to violation ofallegation(s) No.          1 of the Order to Show Cause
                                                          ~~~~~~~~~~~~~~~~~~~~~~~~~-




D was found guilty in violation ofallegation(s) No.                                                   after denial of guilty.

Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv 1, Committed a federal, state or local offense




    Probation is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 EMILIO JIMENEZ-CUEVAS (1)                                               Judgment - Page 2 of2
CASE NUMBER:               3: 19-CR-07052-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months to run consecutive to the sentence imposed in 19-cr-0364-WQH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07052-WQH
